Citation Nr: 1625231	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-08 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected postoperative internal derangement of the right knee, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for service-connected degenerative joint disease (DJD) of the right knee, associated with internal derangement of the right knee, currently evaluated as 10 percent disabling from August 22, 2008 to March 21, 2012, as 30 percent disabling from March 22, 2102 to January 26, 2015, and as 40 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal ensued following a March 2010 rating decision wherein a claim for a rating in excess of 20 percent for postoperative internal derangement of the right knee was denied.  

A Travel Board hearing was held in April 2011before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

In December 2011, the Board remanded the claim for additional development.  

In an August 2012 rating decision, a separate rating for DJD of the right knee associated with internal derangement was granted.  A 10 percent rating was assigned from August 22, 2008, and a 30 percent rating was assigned from March 22, 2012.  The 20 percent rating for internal derangement of the right knee remained in effect.  

In September 2013, the Board remanded the claims for additional development.  

In a November 2015 rating decision, a 40 percent rating for DJD of the right knee was assigned, effective January 27, 2015.  The 20 percent rating for internal derangement of the right knee was confirmed.  

The Board also took jurisdiction of the issue for entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) in the September 2013 remand, pursuant to Rice v. Shinseki, 22 Vet. App. 447 
(2009), and remanded that claim as well as the claims for increased ratings for the right knee.  

In a March 2014 rating decision, the RO awarded a TDIU, effective July 15, 2013.  The Veteran has not appealed the effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  The Veteran's internal derangement of the right knee is manifested by no more than moderate recurrent subluxation or lateral instability.  

2.  For the period from August 22, 2008 to March 21, 2012, the Veteran's right knee is shown to have been productive of complaints of pain, and some limitation of motion, but not flexion limited to 30 degrees, or extension limited to 15 degrees; or ankylosis, malunion of the tibia and fibula, or dislocation of the semilunar cartilage.

3.  For the period from March 22, 2012 to January 26, 2015, the Veteran's right knee is not shown to have been manifested by extension limited to 30 degrees, or ankylosis.  

4.  As of January 27, 2015, the Veteran's right knee is not shown to have been manifested by extension limited to 45 degrees, or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for internal derangement of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5257 (2015).  

2.  For the period from August 22, 2008 to March 21, 2012, the criteria for an initial disability evaluation in excess of 10 percent for DJD of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5256, 5260, 5261, 5262 (2015).  

3.  For the period from March 22, 2012 to January 26, 2015, the criteria for an evaluation in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5256, 5261 (2015).  

4.  As of January 27, 2015, the criteria for an evaluation in excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5256, 5261 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to an increased rating/evaluation.  He argues, in part, that he lost his job as a police officer in 2009 due to his knee symptoms.  

With regard to the history of the disabilities in issue, the Veteran's service treatment records show that he received multiple treatments for right knee symptoms in 1987, following a motor vehicle accident.  The assessment was PFPS (patellofemoral pain syndrome).  In January 1988, he underwent a right knee arthroscopy and debridement of loose cartilage.  The diagnoses were PFPS and chondromalacia of medial patellar facet.  Following separation from service, a 1988 VA examination report contains a diagnosis of history of internal derangement, right knee, with cartilage injury, postoperative, arthroscopic surgery with removal of medial meniscus, now healed with mild residual effusion and atrophy of right lower extremity, periodically symptomatic.  In 1994, he sustained a knee injury after a fall at work, and underwent a patellar shave.  In 1998, he again underwent right knee surgery.  He was noted to have traumatic chondromalacia of the patella, medial femoral condyle, and lateral tibial plateau.  An August 2002 VA examination report showed that X-rays revealed degenerative changes of the tibial plateau of the right knee.  The diagnosis also noted evidence of post-traumatic arthritis secondary to falls which occurred while the Veteran was in service and post-discharge, and that the Veteran had been treated for cartilage injury secondary to a fall after discharge.  A March 2003 VA examination report noted degenerative joint disease (DJD) of the right knee.  A January 2006 VA X-ray report noted degenerative osteoarthritic changes involving the right knee, and mild chondromalacia of the right patella.  A June 2006 VA examination report contained diagnoses of OA (osteoarthritis) of the right knee joint, and chondromalacia of the right patella.  See 38 C.F.R. § 4.1 (2015).

In June 1988, the RO granted service connection for internal derangement, right knee, postoperative, evaluated as 10 percent disabling.  In March 2003, the RO increased the Veteran's evaluation to 20 percent, with an effective date in April 2002.  In March 2009, the RO granted a temporary total evaluation for the Veteran's internal derangement of the right knee for the period from September 9, 2008 to January 31, 2009, see 38 C.F.R § 4.30 (2015), followed by the resumption of a 20 percent rating.

In December 2009, the Veteran filed his claim for an increased rating.  In March 2010, the RO denied the claim.  

The Veteran appealed, and in December 2011, the Board remanded the claim for additional development.  

In August 2012, the Appeals Management Center (AMC) granted a separate rating for DJD of the right knee, evaluated as 10 percent rating, with an effective date August 22, 2008, and as 30 percent disabling as of March 22, 2012; the AMC continued the 20 percent rating for internal derangement of the right knee.  

In September 2013, the Board remanded the claims for additional development.  

In November 2015, the RO assigned a 40 percent rating for DJD of the right knee, effective January 27, 2015, and continued the 20 percent rating for internal derangement of the right knee.  

With regard to right knee DJD, the Veteran is appealing the original assignments of disability evaluations following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  



Internal Derangement, Right Knee

The Veteran's service-connected internal derangement of the right knee currently is evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5257 (other knee impairment).   

The 20 percent rating has been in effect since April 12, 2002, other than for a period in 2008 when the Veteran was granted a temporary total (100 percent) rating (TTR).  See 38 C.F.R. § 4.30.  As a maximum 100 percent rating is in effect from September 9, 2008 to January 31, 2009, the Veteran's increased rating claim is moot during this period.  

Under DC 5257, a 20 percent rating is assigned under DC 5257 for moderate recurrent subluxation or lateral instability.  

A maximum 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  Id.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

An August 22, 2008 report from the Kansas Bone and Joint Clinic notes that the Veteran's knee was stable to varus and valgus testing.  

A January 2009 MRI report notes that there was a horizontal tear through the posterior aspect of the anterior horn of the lateral meniscus and a one-centimeter area of cartilage loss.  The report notes that the medial meniscus and ligaments are intact, and that the surrounding knee musculature is normal.

A VA examination report, dated in March 2009, shows that the Veteran's knees were noted to be stable.  

A June 2009 report from L.H., M.D., notes that the knees were stable to varus and valgus stress at 0 to 20 degrees. 

A VA examination report, dated in February 2010, shows that there was no instability, meniscus abnormality, or patellar abnormality, and no abnormal tendons or bursae.  

A report from S.C., M.D., dated in November 2010, states that there was no laxity.

A VA examination report, dated in March 2012, shows that there was no evidence of recurrent patellar subluxation or dislocation, and that there was no instability.

A VA examination report, dated in January 2015, states that there was no recurrent subluxation or lateral instability; there was no instability.

The Board finds that a rating in excess of 20 percent for the Veteran's service-connected internal derangement of the right knee is not warranted.  There is no medical evidence to show that his laxity or instability was ever specifically characterized as "severe," and there are significantly inconsistent findings, to include the aforementioned findings indicating that there was no instability and/or that the Veteran's right knee was stable.  In summary, the Board has determined that the evidence is insufficient to show that the Veteran's right knee instability is shown to have been productive of severe recurrent subluxation or lateral instability of the right knee.  Accordingly, a rating in excess of 20 percent under DC 5257 is not warranted, and to this extent, the claim must be denied.

Degenerative Joint Disease, Right Knee

The Veteran's service-connected degenerative joint disease of the right knee has been evaluated as 10 percent disabling from August 22, 2008 to March 21, 2012, as 30 percent disabling from March 22, 2102 to January 26, 2015, and as 40 percent disabling thereafter.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs involved under 38 C.F.R. § 4.71a, DC 5003 (2015).  

Traumatic arthritis, confirmed by X-ray, is rated as degenerative arthritis under DC 5010-5003.  38 U.S.C.A. § 4.71a, DC 5010 (2015).  

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address limitation of motion of the knee, a 20 percent rating will be assigned for flexion limited to 30 degrees or extension limited to 15 degrees. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of the knee is from 0 to 140 degrees. 

The Board must consider the possibility of a higher rating under all potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees. 

Under 38 C.F.R. § 4.71a, DC 5258, [d]islocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent disabling. 

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and fibula of either lower extremity warrants a 20 percent evaluation if there is a marked knee or ankle disability.

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion. The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592   (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

August 22, 2008 to March 21, 2012

The Board finds that a rating in excess of 10 percent under DC 5260 or DC 5261 is not warranted for the right knee. The recorded ranges of motion for the right knee do not show that the Veteran has ever been found to have flexion limited to 30 degrees or extension limited to 15 degrees.  In this regard, the only recorded ranges of motion are as follows: flexion to 120 degrees and extension to 0 degrees (Dr. J.S. August 22, 2008); flexion to 113 degrees (with pain at 62 degrees) (March 2009 VA examination); flexion to 125 degrees with extension to 0 degrees (February 2010 VA examination report); extension to 0 degrees and flexion to 120 degrees (Dr. S.C. November 2010).  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent under DC's 5260 and 5261 are not shown to have been met for the right knee, and the claim must be denied.

In addition, the evidence does not show that the Veteran's right knee is productive of ankylosis, a dislocated semilunar cartilage, or a malunion of the tibia and fibula.  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent under DC's 5256, 5257, 5258, and 5262 are not shown to have been met, and the claim must be denied.

March 22, 2012 to January 26, 2015

The Board finds that a rating in excess of 30 percent under DC 5261 is not warranted for the right knee.  The recorded ranges of motion for the right knee do not show that the Veteran's right knee has ever been found to have extension limited to 30 degrees.  The only recorded ranges of motion are as follows: extension to 25 degrees (March 22, 2012 VA examination); AROM (active range of motion) extension to 10 degrees and flexion to 120 degrees, with a PROM (passive range of motion) of extension to 0 degrees and flexion to 120 degrees (VA progress notes, dated in May, June, and October of 2014).  In this regard, it appears that in August 2012, the AMC granted the 30 percent rating based on either "rounding up" his 25 degrees of extension to 30 degrees (as noted in the March 2012 VA examination report), or based the grant on functional loss.  See 38 C.F.R. § 4.40, 4.45; August 2012 rating decision.  There is no evidence of ankylosis.  The evidence as to functional loss is discussed infra.  Accordingly, the Board finds that the criteria for a rating in excess of 30 percent under DCs 5256 and 5261 are not shown to have been met for the right knee, and the claim must be denied.

As of January 27, 2015

The Board finds that a rating in excess of 40 percent under DC 5261 is not warranted for the right knee.  The recorded ranges of motion for the right knee do not show that the Veteran's right knee has ever been found to have extension limited to 45 degrees.  The only recorded ranges of motion are found in a January 27, 2015 VA examination report, which shows that the Veteran had extension to 10 degrees, with pain.  After repetitive motion, extension was from 90 to -30 degrees.  There is no evidence of ankylosis of the right knee.  There is no evidence of ankylosis.  Accordingly, the Board finds that the criteria for a rating in excess of 40 percent under DCs 5256 or 5261 are not shown to have been met for the right knee, and the claim must be denied.

Conclusion

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).

The Board first notes that in February 2015, the RO granted service connection for radiculopathy, right lower extremity (sciatic nerve), and for radiculopathy, right lower extremity (femoral nerve), effective May 21, 2013.   

An August 22, 2008 report from the Kansas Bone and Joint Clinic notes that the Veteran ascended and descended stairs normally with a handrail, and that he stated that he could walk more than ten blocks.  

In September 2008, the Veteran underwent surgery for a right knee microfracture, lateral distal femoral condyle, chondroplasty,.  The postoperative diagnosis was right knee chondromalacia, lateral distal femoral condyle.  He has been assigned a temporary total evaluation in association with this surgery from September 9, 2008 through January 31, 2009.  See 38 C.F.R. § 4.30.

When examined by VA in March 2009, the Veteran walked with a slight limp.  His knees were symmetrical with no significant swelling, erythema, or tenderness.  He had three arthroscopic scars on the right knee.  X-rays showed spur formation with narrowing the medial compartment.  

The Veteran was seen by a private physician in June 2009.  It was noted that as part of the Veteran's treatment plan in the last year, he had had a series of injection to promote cartilage healing.  Exam of the right knee showed some swelling.  There was moderate synovial thickening around the knee, but it was stable to varus and valgus stress at 0 to 20 degrees.  There was minimal retropatellar crepitus.  

In a July 2009 statement by an assistant city manager, it was noted that the Veteran's employment as a policeman would be restricted from July 28, 2009, as he was unable to run, stoop, squat, or have rapid movement in the knees.  

Upon VA examination in February 2010, he reported that there was giving way and instability in the knee.  There was pain, stiffness, weakness, and incoordination.  Locking episodes occurred 1 to 3 times per month.  There was also swelling and flare-ups that occurred about once per week.  His gait was normal, and guarding of movement.  There was objective evidence of pain following repetitive motion, but no additional limitation after three repetitions.  

The Veteran continued to be seen for various physical ailments, to include his knee complaints, at VA and private facilities in 2010 and 2011.  VA progress notes, dated in during this time contain findings of 5/5 strength, and notations that gait was within normal limits.  Private reports, dated in 2011, contains several notations that the Veteran exercised once or twice a week.    

A May 2011 VA examination report notes that the knees had 4/5 strength.

The Veteran underwent VA examination in March 2012.  He reported constant right knee pain (burning-type sensation).  He had had an injection in the right knee about two weeks prior, but he still limped and used a cane.  After repetitive testing, range of motion was to 125 degrees of flexion with extension to 25 degrees; there was no additional loss of motion following repetitive use testing.  Right knee strength was full at 5/5.  There was functional loss in the form of less movement than normal.  The Veteran reported that he had taken medical disability from his job in 2009, and that he did not kneel, squat, or ride a bike, or play softball or golf anymore.  He reported that he was disabled as a police officer.  The examiner diagnosed DJD and grade III chondromalacia patella.  

In a May 2014 statement, a private physician, S.M.C., reported that he had seen the Veteran since 2010 for bilateral knee osteoarthritis.  He had been undergoing orthovisc injection which had resulted in some improvement in his symptoms.  He continued to receive these injections as needed for relief of symptoms.  

A June 2014 MRI contains an impression noting early degenerative osteoarthritis of the right knee with a suggested minimal partial tear of the anteromedial bundle band of the anterior cruciate ligament; the posterior cruciate ligament is intact, there was Grade 2 and 3 degeneration of posterior lateral horn of the lateral meniscus with extension to the superior articular surface.  

The Veteran underwent additional right knee arthroscopy with partial medial meniscotomy in November 2014.  

Upon VA examination on January 27, 2015, the Veteran reported constant right knee pain.  He reported "daily" flare-ups lasting from one day to a week, which he treated with medication and rest.  There was tenderness to palpation of the medial knee and generalized, moderates swelling, and inflammation from the recent surgery.  There was additional loss of extension to 30 degrees after three repetitions due to pain, weakness, and lack of endurance.   He reported improvement of his symptoms when wearing cowboy boots.  For the right knee, flexion was from 10 to 90 degrees, and extension was from 90 to -10 degrees.  After repetitive motion, flexion was -30 to 90 degrees, and extension from 90 to -30 degrees.  There was pain with weight-bearing.  The examination supported the Veteran's statements describing his functional loss with repetitive use over time, and with flare-ups, however, loss of functional ability due to weakness, pain, fatigability, or incoordination, with repeated use, or during flare-ups, could not be estimated without mere speculation, because the Veteran had not been examined with repeated use over time, and was not being examined during a flare-up.  The right knee had 4/5 strength on flexion and extension.  There was no muscle atrophy.  With regard to the impact on employability, the Veteran was unable to squat, stand, walk or sit for prolonged periods.     

The Board finds that an increased evaluation is not warranted based on function loss.  The Veteran clearly received ongoing treatment for right knee symptoms, to include a number of injections, and underwent right knee surgery in September 2008 and November 2014.  However, there is a lack of such findings sufficient to show neurological impairment, incoordination, and/or muscle atrophy, such that an increased rating is warranted based on functional loss.  Although the Veteran's complaints of pain have been considered, pain alone does not constitute a functional loss under VA regulations.  Mitchell.  In this case, when the findings are considered together with the evidence showing functional loss, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an increased evaluation for any of the time periods in issue.  38 C.F.R. § 4.71a; DeLuca.  

Additionally, for all analyses of functional loss due to pain, supra, to assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  

In VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005), General Counsel determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  Here, a limitation of right knee flexion is not shown that meets the criteria for a 10 percent rating under DC 5261, i.e., flexion limited to 45 degrees.  A separate rating for limitation of right knee flexion is therefore not warranted.

To the extent that the January 2015 VA DBQ shows that the examiner reported that it would require a resort to mere speculation to estimate the loss of functional ability during a flare-up, or after repetitive use over time, this does not rise to the level of equipoise.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (noting, in the context of an increased rating claim, that if the level of the appellant's disability . . . cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise and a staged rating is not appropriate); see also 38 C.F.R. § 3.102 (2015) (noting that the Board may not award benefits when the award would be based upon pure speculation).  The DBQ also shows that the examiner provided sufficient rationales for the inability to provide conclusions on these issues.  Jones v. Shinseki, 23 Vet. App. 383 (2010).  

Finally, in November 2015, the RO granted service connection for surgical scars, right knee evaluated as noncompensable (0 percent disabling), effective November 7, 2014, and service connection for "painful surgical scar, right knee," evaluated as 10 percent disabling, effective November 7, 2014.  With regard to the painful scar, it was noted to be located on the right lower extremity, to measure 0.4 in² (2.5 cm²), and to be superficial and nonlinear, and painful, but not unstable.  Three of the non-painful scars were noted to measure 0.01 in² (0.1 cm²), and one scar was noted to measure 0.0 in² (0.3 cm²).  All of these scars were noted to be superficial, nonlinear, and neither painful nor unstable. 

Under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802, (2015), a 10 percent evaluation is warranted for: "scars, other than head, face, or neck," that inter alia cover an area or areas exceeding 6 square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.). 

A 20 percent rating is warranted for scars covering an area or areas covering at least 12 square inches (77 sq. cm.), but less than 72 square inches (465 sq. cm.).  Id.

Under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015), a 10 percent evaluation is warranted for one or two superficial scars that are painful or unstable. 

For a 20 percent rating, there must be three or four scars that are painful or unstable.  Id.

Under 38 C.F.R. § 4.118 , Diagnostic Code 7805, scars may be rated on limitation of function of the affected part.

A March 2012 VA examination report notes that the total area of the Veteran's knee scars was less than 39 square centimeters.  

A January 2015 VA scars DBQ shows that the Veteran had one painful scar on the lateral upper right knee that was associated with recent surgery.  There were no unstable scars, with frequent loss of covering of skin over the scar, and no scars that were both painful and unstable.  There were non-painful scars at the lateral upper knee, lower lateral knee, and two scars at the medial lower knee.  These scars were all superficial and non-linear.  The Veteran's right knee scars measured 5.0 cm. x 0.5 cm., 0.5 cm. x 0.1 cm., 0.5 cm. x 0.1 cm., 1.0 cm. x 0.3 cm., and 0.5 cm. x 0.1 cm.  The approximate total area was 2.45 cm (squared).  There were no deep, non-linear scars.  None of the scars resulted in a limitation of function.  

An initial compensable evaluation, and an initial evaluation in excess of 10 percent, are not shown to be warranted for these scars.  The evidence is insufficient to show that the Veteran's service-connected painful surgical scar, right knee, covers an area or areas of at least 72 square inches (465 sq. cm.), or that the Veteran has three right knee scars that are painful or unstable.  Furthermore, the evidence is insufficient to show that the Veteran's other service-connected right knee scars are painful, or unstable, or that they cover an area or areas exceeding 6 square inches (39 sq. cm.).  None of the service-connected right knee scars are shown to cause a limitation of function.  Given the foregoing, the criteria for an initial evaluation in excess of 10 percent for service-connected painful right knee scar, or for a compensable evaluation for his other right knee scars, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.

The Board has considered the Veteran's statements that he should be entitled to an increased rating/evaluation.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his right knee symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased rating/evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The VA examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

The Board has also considered whether referral for an extraschedular rating is appropriate.  This requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the types reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  During the appeal process, internal derangement of the right knee has been evaluated as 20 percent disabling.  The RO further determined that additional knee symptoms warranted the assignment of a separate rating for DJD.  The RO has awarded staged ratings for this disability.  The RO clearly based its evaluations on the appropriate rating criteria.  As such, referral for extraschedular consideration is not warranted.  

With respect to the second Thun element, the evidence does not show that "related factors" are present.  The evidence shows that since his service, the Veteran has undergone a number of right knee surgeries; during the time period on appeal, he underwent surgery in September 2008, and about six years later, in November 2014.  The Board has also considered the evidence indicating that in 2009, the Veteran was determined to be incapable of performing as a police officer, at least in part, due to knee symptoms.  See e.g., July 2009 letter from V.C., assistant city manager.  However, it appears that the Veteran was contemporaneously offered an alternative position "in a non-commissioned enforcement position."  Id.  A January 2010 VA progress note shows that the Veteran reported that he was working in office/detective work, which was sedentary in nature.  See also February 2010 VA examination report (in which the Veteran reported he was a full-time civilian employee of the police department beginning in September 2009); May 2011 VA examination report (in which the Veteran reported that he was working full-time as a policeman, with a duration of employment of over 20 years).  See VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992) (for VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation).

It appears that the Veteran subsequently stopped working in about 2013, however, the evidence indicates that this was due to psychiatric symptoms.  Specifically, service connection is currently in effect for disabilities that include posttraumatic stress disorder, evaluated as 100 percent disabling as of May 21, 2013.  In March 2014, the RO granted a total rating on the basis of individual unemployability due to service- connected disability (TDIU) effective July 2013, and determined that the Veteran is not competent to handle disbursement of funds due to his psychiatric symptoms.  A decision of the Social Security Administration (SSA) shows that the SSA determined that the Veteran was disabled as of January 2013, with a primary diagnosis of anxiety related disorders, and a secondary diagnosis of affective disorder.  

A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 
Given the foregoing facts, "related factors" warranting a referral are not shown, and in any event, as this case is not an exceptional or unusual disability picture, referral is not warranted.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms from any service-connected disability that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The weight of the credible evidence establishes that the Veteran's right knee symptoms do not more closely approximate the criteria for higher ratings/evaluations.  See 38 C.F.R. § 4.7 (2015).  As the preponderance of the evidence is against the claims for increased ratings/evaluations, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has also been afforded examinations.  

In September 2013, the Board remanded this claim.  The Board directed, in relevant part, that the Veteran be asked whether he has received any treatment for his service-connected right knee disabilities since April 2012, and that all identified records be obtained.  In November 2013, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand.  VA and non-VA medical records were subsequently obtained.  SSA records were also obtained.  The Board further directed that the Veteran be afforded another examination, and in January 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

A rating in excess of 20 percent for internal derangement of the right knee is denied.  

For the period from August 22, 2008 to March 21, 2012, an initial evaluation in excess of 10 percent for DJD of the right knee is denied.  

For the period from March 22, 2012 to January 26, 2015, an evaluation in excess of 30 percent for DJD of the right knee is denied.  

As of January 27, 2015, an evaluation in excess of 40 percent for DJD of the right knee is denied.  



____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


